Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
1. The Applicant’s response to the office action filed on February 14, 2022 is acknowledged.
                                              Status of the Application
2.  Claims 2-8 and 16-23 are pending under examination. New claims 24-28 are added. Claims 1 and 9-15 were canceled. The Applicant’s arguments and the amendment have been fully considered found persuasive in-part for the reasons that follow.
Response to Arguments:
3. The objection to the specification has been withdrawn in view of the amendment.
4. With reference to the rejection of the claims 2-5, 7-8, 15-16 and 18-23 under 35 USC 112, first paragraph (scope of enablement), the Applicant’s arguments, the amendment and have been fully considered and found unpersuasive. As discussed in the rejection the specification does not reasonably provide enablement for the method of diagnosing any medical state, condition or disease in general, except for Alzheimer disease. The declaration under 37 CFR 1.132 by Gregory Penner does not commensurate with the scope of the claims and the specification does not provide enablement of an aptamer library for diagnosing any medical state, condition or disease in general as claimed.  For all the above the rejection has been maintained and restated to address the amendment.
5.  With reference to the rejection of claims under 35 USC 101, the Applicant’s arguments and the amendment have been fully considered and found unpersuasive. With reference to use of aptamers, synthetically created nucleic acid sequences, the arguments were found unpersuasive because the claims do not necessarily read on synthetically created nucleic acid sequences and the broader scope of ‘aptamer’ do not exclude natural aptamers. In addition, the claims recite binding aptamer library to a biological sample and correlating the binding to diagnosis of a medical state, disease or condition in a subject, said correlation represents a natural phenomenon that exists in nature. Further determining is an abstract idea, which do not add anything significantly more to the method steps. For all the above the rejection has been maintained and restated to address the amendment.
6. The rejection of claims 2-5, 7-8, 15-16 and 18-23 under 35 USC 102(a)(1) as being anticipated by Brown has been withdrawn in view of the amendment.
7. The rejection of claims 2-8 and 15-23 under 35 USC 103 as being unpatentable over Brown et al. in view of Klass et al. has been withdrawn in view of the amendment.
                        New Rejections necessitated by the Amendment
                                  Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims 25 and 28 recite ‘training an algorithm’. The metes and bounds of the claims are unclear and indefinite because it is not clear what the limitation is referring to. The specification does not define training an algorithm and it is not clear if it is referring to applying an algorithm to analyze the changes in relative frequency or an algorithm formula.
Claim Rejections - 35 USC § 103
9.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 2-8 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Spetzler et al. (WO 2015/031694) in view of Kuslich et al. (WO 2011/127219).
      Spetzler et al. teach a method of claims 2-3, 27, for diagnosing a medical state, disease or condition in a subject, comprising the steps of: providing a selected aptamer library, wherein the selected aptamer library comprises a collection of aptamer sequences selected against a bodily tissue or fluid from at least one reference subject (para 0025-0028, 0072-0078).
     Spetzler et al. teach individually contacting the selected aptamer library with a biological sample from at least two reference subjects, wherein at least one reference subject with known to be suffering for the medical state, disease or condition, selecting aptamers from the selected aptamer library that bind to the biological sample, thereby obtaining a subject-specific aptamer library (para 0025-0028, 00109, para 00124-00130, 00455, 00528-00540, 00644-00670, 00780-00797).
   Spetzler et al. teach determining the change in frequency between aptamers from the selected aptamer library and the reference aptamer library and applying the selected aptamer library to subjects for which the medical state, disease or condition, thereby diagnosing the subject for the medical state, disease or condition based on the correlations determined in the previously determined step (para 0025-0028, 0072-0078, 00109, 00130, 00447-00460, 00644-00670, 00780-00797, 00813-00814, 00880). 
Spetzler et al. teach counter-selecting against bodily fluids or tissue from subjects known to be suffering from the medical state, disease or condition (reference subject-specific) (para 00130, 00814).
  With reference to claims 4-6, 16-17, Spetzler et al. teach that the at least one reference is a subject with known status for medical state, disease or condition is a neurodegenerative disease, Alzheimer’s disease (para 0030-0031, 0034, 0080, 00479).
With reference to claim 7-8, 18-19, Spetzler et al. teach that the method comprises two or more rounds of
selections, wherein the selected aptamer library comprises a subset of known and characterized aptamer sequences at known ratios (0025, 00104, 00124-00126, 00780-00797).
With reference to claims 20, 22, Spetzler et al. teach that the change in frequency is determined at various time points (para 00148).
With reference to claims 21, 23, Spetzler et al. teach that the method is for diagnosing the level of severity or determining the rate of progression of the medical state, disease or condition efficacy of the treatment (0025-0028, 00209-00211). 
With reference to claims 24, 26, Spetzler et al. teach that the selected aptamer library comprises aptamer sequences with a final minimum frequency (para 00146, 00171, 00178).
   With reference to claims 25, 28, Spetzler et al. teach changes in frequency with the medical state, disease or condition of the at least two reference subjects (para 00780-00797, 00129-00130, 00880).
     However, Spetzler et al. did not specifically teach determining relative changes in frequency, correlating the changes in the relative frequency between selected aptamer and subject-specific aptamer library and applying the selected aptamer library to diagnostic subjects.
         Kuslich et al. teach a method for diagnosing a disease wherein the method comprises clustering algorithm analysis by using aptamer library binding to a target of interest in subject-specific reference subjects with and without disease. Kuslich et al. teach that the method improves the specificity of the cluster analysis by determining relative change in frequency, setting threshold values and applying the analysis to classify a subject as having disease or not, accurately diagnosing a disease without use of the labels (para 00286, 00331-0347, 0131-0151, 00311-00321, 00614-00618).
            It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method of Spetzler et al. with determining the relative change in the frequency of binding level of the aptamers to determine threshold levels for different control subjects and accurately correlating the levels and applying the selected aptamer library for diagnosing a subject with associated medical state, disease or condition. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the determination of relative change in frequency to set threshold levels and applying the selected aptamer library to diagnose a subject based on clustering analysis in diagnosing the medical state, disease or condition associated with a patient sample because Kuslich et al. explicitly taught clustering algorithm analysis improves the specificity in determining relative change in frequency, setting threshold values and applying the analysis to classify a subject as having disease or not, accurately diagnosing a disease without use of the labels (para 00286, 00331-0347, 0131-0151, 00311-00321) and such a modification of the method is considered obvious over the cited prior art.
Claim Rejections - 35 USC § 112
10.   The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5, 7-8, 16 and 18-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of diagnosing Alzheimer disease, does not reasonably provide enablement for a method of diagnosing any medical state, condition or disease in general. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue (see In re Wands, 858 F. 2d 731, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). These factors include, but are not limited to: Quantity of Experimentation, Necessary Amount of Direction and Guidance, Presence and Absence of Working Examples, Nature of Invention and level of Predictability and unpredictability in the art.
Nature of the Invention:
    Claims 2 and 3 are drawn to a method for diagnosing a medical state, disease or condition and claims 4-5, 7-8, 16 and 18-28 further drawn to limit the method of claims 2-3.
Amount of Direction and Guidance: 
Entire specification on discloses a method for diagnosing Alzheimer disease using a library of oligonucleotide aptamers specific for diagnosing said Alzheimer disease (see entire specification, for eg. Fig. 1-20). However, the specification lacks support for a method for diagnosing a medical state, disease or condition in general and specification is not enabled for a method for diagnosing a medical state, disease or condition in general as claimed.
Presence and Absence of working examples: 
The specification (Fig. 1-20, examples on page 33-49) discloses a method for diagnosing Alzheimer disease using specific aptamer oligonucleotides. The specification discloses working examples for diagnosing Alzheimer disease and library of aptamer oligonucleotides specifically to diagnose Alzheimer's disease. However, the specification has no description of a method for diagnosing a medical state, disease or condition in general as broadly claimed. The specification fails to show any specific example to show that the method is performed for diagnosing any medical state, disease or condition other than Alzheimer disease as broadly claimed.
Level of Predictability and unpredictability in the art:
Predictability in the art suggests method for diagnosing specific disease states using specific aptamers targeted to biomarkers in said specific disease states (US 20150087536, WO 2009/047526). The art is silent with regard to a method for diagnosing any medical state, disease or condition in general using a library of aptamers as broadly claimed. Given the broad scope of the claims, the specification does not provide any specific example that would easily predict to perform any a method for diagnosing any medical state, disease or condition in general as claimed, which performs a limited number of assays as disclosed in the specification.
Quantity of Experimentation Necessary:
Given the lack of guidance in the specification and the unpredictability in the art, it would require a large amount of experimentation to practice the invention as claimed. Neither the art nor the specification provides the skilled artisan with a predictable performing the method as claimed. To practice the invention as claimed, the skilled artisan would have to perform a large number of experiments to diagnose any medical state, disease or condition using a library of aptamer oligonucleotides, which are not specific for a medical state, disease, or condition in general. Such a study would consist of mainly
trial and error analysis, the outcome of which is clearly unpredictable as exemplified by the state of the art and the skilled artisan would be required to perform undue experimentation to practice the invention as broadly as it is claimed.
                                     Claim Rejections - 35 USC § 101
11.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8 and 16-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims recite a method for diagnosing a medical state, disease or condition in a subject, a process, a statutory category. Claims 2-8 and 16-28 recite a judicial exception (law of nature or natural phenomenon) without significantly more because claims 2-8 and 16-28 recite analyzing a biological sample from a subject, determining the relative changes and
correlating the changes to a medical state, disease or condition which is considered as a law of nature or natural phenomenon, said natural phenomenon exists in nature. This judicial exception is not integrated into a practical application because the judicial exception is not markedly different from the natural phenomenon. The claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception because the additional steps (binding of aptamers) do not add significantly more to the claimed method. The additional steps are not themselves natural laws, but neither are they sufficient to transform the nature of the claims because they consist of well-understood, routine, conventional activity already engaged in by the scientific community. The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community (WO 2009 /047526). The additional steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately. The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible. The Courts decision rested upon an examination of the particular claims in light of the Court's precedents, specifically Bilski, Flook and Diehr.
The Court repeated the long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U.S.C. § 101. In conducting the analysis, the Court addressed the "machine-or-transformation" test explained in Bilski with a reminder that the test is an "important and useful clue" to patentability but that it does not trump the "law of nature" exclusion. A claim that recites a law of nature or natural correlation, with additional steps that involve well-understood, routine, conventional activity previously engaged in by researchers in the field is not
patent-eligible, regardless of whether the steps result in a transformation. On the other hand, reaching back to Neilson, the Court pointed to an eligible process that included not only a law of nature (hot air promotes ignition) but also several unconventional steps involving a blast furnace) that confined the claims to a particular, useful application of the principle. For these reasons, the claims are rejected under section 101 as being directed to non-statutory subject matter.
                                           Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637